Citation Nr: 0423076	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. In that determination, the RO denied the veteran's 
claims for service connection for PTSD, entitlement to an 
increased rating for asthma, and denied a claim of 
entitlement to non service-connected pension.  

During the course of the appeal, the RO granted the veteran 
the benefit that he sought for the asthma claim and granted 
him nonservice-connected pension in a rating action dated in 
December 2003.  A statement of the case was issued with 
regard to the increased evaluation for the asthma claim; 
however, the file does not contain documentation indicating 
the veteran has appealed this issue.  

Therefore, the only claim on appeal is the claim for service 
connection for PTSD.  However, the case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  

The record reflects that there may be outstanding medical 
evidence that is relevant to the veteran's claim.  A deferred 
rating decision dated in December 1998 shows that a copy of a 
PTSD examination was needed, and a VA outpatient treatment 
record dated in June 1998 reflects that the veteran underwent 
two PTSD examinations, with the last being in March 1998.  
The Board notes that there are no PTSD examinations of 
record.  If such records exit, they should be associated with 
the claims file.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO or AMC should request VA 
medical records, including VA examinations 
dated in 1998, regarding the veteran's 
PTSD since the veteran separated from 
service.  

2.  The veteran should be asked to provide 
the specific and detailed information, 
includes dates and places of occurrence 
and names of persons, regarding his 
alleged stressor(s).  The veteran is 
advised that this information is necessary 
to obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  

3.  If the veteran provides a stressor 
statement, the RO should undertake the 
necessary development, including 
verification of the alleged stressors and 
a VA examination, if necessary.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD.    

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

